Notice of Pre-AIA  or AIA  Status: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to a fiber optic cassette including: 
a crimp tube mounted to the front end of the cassette body; optical fibers extending past the crimp tube into the interior of the cassette body; wherein the multiple fibers of the at least one fiber optic cable are broken out by an optical fan-out before each of the multiple fibers is terminated by a separate fiber optic connector; wherein the optical component comprises a fiber optic splitter; wherein the optical component comprises a fiber optic filter; wherein the optical component comprises a multiplexer/demultiplexer; wherein the fiber optic cassette is configured to be mounted in a sliding mount that slides relative to a chassis, classified in G02B 6/3879.
Group II, claim(s) 18-23, drawn to a telecommunications module and a fiber optic telecommunications module, including:  
wherein the telecommunications module comprises a radius limiter for guiding the at least one fiber optic cable, wherein the main housing portion defines a front end, a rear end, and an enclosed interior, wherein the at least one signal entry/exit port is located at the front end, wherein the optical component is located in the interior, and wherein the crimp tube is mounted to the front end, allowing .  

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
IIA)  A telecommunications module, comprising: a mount; a fiber optic cassette mounted to the mount via a first snap-fit interlock structure, the fiber optic cassette comprising: a cassette body defining a front end, a rear end, and an enclosed interior; at least one signal entry/exit port at the front end of the cassette body, the at least one signal entry/exit port defined by a fiber optic adapter; an optical component located in the enclosed interior of the cassette body and configured to process a signal received from a fiber optic connector coupled to the fiber optic adapter; a crimp tube mounted to the front end of the cassette body; and at least one fiber optic cable attached to the crimp tube, extending from the cassette and configured to carry the signal processed by the optical component, wherein the at least one fiber optic cable comprises: a jacket; a strength member crimped to the crimp tube; and optical fibers extending past the crimp tube into the interior of the cassette body. wherein the telecommunications module comprises a radius limiter for guiding the at least one fiber optic cable; classified in G02B 6/4454.  
IIB) A fiber optic telecommunications module, comprising: a rack mount portion configured for mounting the module to a telecommunications fixture; a center portion slidably coupled to the rack mount portion along a sliding direction; and a main housing portion slidably coupled to the center portion along the sliding direction, the main housing portion including: at least one signal entry/exit port defined by a fiber optic adapter; an optical component configured to process a signal received from a classified in G02B 6/4471.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   Claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature, as Group I for instance include technical features such as optical fan-

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883